internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a plr-110217-99 date date do legend university a dear this responds to a letter dated date and supplemental material dated date requesting a ruling that contributions made to university concurrently with a fundraising program in which sweepstakes tickets are distributed free of charge to all participants are deductible under sec_170 of the internal_revenue_code conclusion relying on the representations made by university we conclude that contributions made to university concurrently with its fundraising program in which sweepstakes tickets are distributed free of charge to all participants are deductible under sec_170 of the internal_revenue_code facts university represents that it is a public educational university established by the constitution and statutes of the state of a and an organization described in sec_170 of the code plr-110217-99 university intends to solicit funds from the public by means of a semi-annual sweepstakes program university will promote the program to a broad group of persons as well as to past contributors to university the sweepstakes program will be publicized through announcements on university’s public radio and or television stations tickets to participate in the sweepstakes program will be made available free of charge to the public by means of a direct mailing campaign prospective participants will be mailed a package containing sweepstakes entry certificates a letter or brochure describing the program the prizes to be awarded and the date time and place for the drawing to determine winners and a pre-addressed return envelope the letter or brochure will ask prospective participants in the sweepstakes to consider making a voluntary contribution to university and might suggest various amounts that participants may wish to contribute perhaps suggesting various amounts for each certificate or combination of certificates the radio and or television announcements will provide a telephone number for anyone who wishes to obtain the sweepstakes package the letter or brochure will make clear that prospective participants are not required to make a contribution to university to participate in the sweepstakes program and to be eligible to win a prize the letter or brochure will also make clear that making a voluntary contribution will not increase or change in any respect the participant’s chances of winning a prize both of these statements will be displayed in bold typeface or in larger character size than the rest of the letter or brochure participants will be asked to return the entry certificates for processing along with any voluntary contributions to university in the pre-addressed return envelope the return envelopes will not be marked to indicate whether a participant has enclosed a contribution upon receipt of the envelope university will remove the contents and in those cases where a contribution is included add the participant’s name to university’s donor base records all sweepstakes certificates returned-regardless of whether accompanied by a contribution-will be placed in the same secure box to be held for the date the drawing is to be conducted there will not be separate drawings for participants who make contributions and those who do not no participant will have a better or worse chance of winning based on having included a voluntary contribution to university along with the sweepstakes entry form law and analysis sec_170 of the internal_revenue_code provides for allowance of a deduction for charitable_contribution payment of which is made within the taxable_year subject_to certain requirements and limitations sec_170 defines a charitable_contribution as plr-110217-99 a contribution or gift to or for_the_use_of qualified organizations university as an organization described in sec_170 is a qualified_organization it is long established that to be deductible as a charitable_contribution for federal_income_tax purposes under sec_170 a payment to or for_the_use_of a qualified charitable_organization must be a gift to be a gift_for such purposes there must be among other requirements a payment of money or transfer of property without adequate_consideration revrul_67_246 1967_2_cb_104 revrul_67_246 sets out the general_rule that where a purported charitable_contribution is in the form of the purchase of an item of value the taxpayer must establish that the excess of the amount_paid to the charity over the benefit received is intended to be a gift where the payment to a qualified charitable_organization is for participation in events with established admission charges the portion of the payment that exceeds the established charge for admission or participation may be designated as a charitable_contribution in example of revrul_67_246 the service states that this standard is not satisfied in the case of the purchase of a raffle ticket which consistently has been viewed as the purchase of an item for value particularly in connection with charitable_contributions amounts paid for chances to participate in raffles lotteries or similar drawings or to participate in puzzle or other contests for valuable prizes are not gifts in such circumstances and therefore do not qualify as deductible charitable_contributions in so concluding the service in effect stated a rule-which has been subsequently followed-that the purchase_price of a raffle ticket always is equal to the value of the chance to win the prize see 388_f2d_476 6th cir taxpayer who purchased a raffle tickets from a charity merely purchased chances for a valuable prize revrul_83_130 1983_2_cb_148 taxpayers who purchased raffle tickets from a charity received a chance to win a valuable prize and therefore received full consideration for their payments the proposal presented by university however does not fall within the circumstances described in example of revrul_67_246 revrul_83_130 and goldman as represented by university the sweepstakes program will not involve any purchase by the participants instead it will be clearly stated in the promotional materials that no payment is required to enter the sweepstakes any payment made by participants will be in excess of the charge ie none for entering the sweepstakes and therefore will constitute a charitable_contribution plr-110217-99 we therefore conclude that contributions made to university concurrently with its fundraising program in which sweepstakes tickets are distributed free of charge to all participants are deductible under sec_170 of the internal_revenue_code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the next income_tax return filed for the university sincerely acting assistant chief_counsel income_tax accounting by michael d finley chief branch enclosure copy for purposes
